        Case 3:18-cv-00080-SMR-SBJ Document 37 Filed 01/22/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     EASTERN DIVISION


 INTERVARSITY CHRISTIAN FELLOW-                         Civil Action No. 18-cv-00080-SMR-SBJ
 SHIP/ USA, et al.,
                                                         PLAINTIFFS’ UNOPPOSED MO-
                    Plaintiffs,                          TION FOR LEAVE TO FILE AN
                                                         OVERLENGTH REPLY BRIEF IN
   v.                                                    SUPPORT OF ITS MOTION FOR
                                                         PARTIAL SUMMARY JUDGMENT
 THE UNIVERSITY OF IOWA, et al.,

                    Defendants.


   Plaintiffs Intervarsity Christian Fellowship/USA and InterVarsity Graduate Christian Fellow-

ship (collectively, InterVarsity) respectfully move this Court pursuant to Local Rule 7(h) for

leave to file an over-length reply in support of its Motion for Summary Judgment.

   (1) InterVarsity’s opening brief in support of summary judgment was 26 pages in length.

   (2) Defendants’ resistance contained 31 pages of briefing.

   (3) The parties’ Statements of Facts, inclusive of both InterVarsity’s Statement of Facts and

        Defendants’ Statement of Additional Facts, along with the parties’ respective responses

        and replies, total 97 pages in length.

   (4) IVCF now requests an additional 9 pages, for a total of 14, to address the facts and claims

        at issue.

   (5) Defendants consent to this motion.

   IVCF respectfully requests leave to file the attached over-length reply brief in support of its

Motion for Summary Judgment.

                                                 Respectfully submitted,

                                                 /s/ Eric S. Baxter
                                                 Eric S. Baxter*
Case 3:18-cv-00080-SMR-SBJ Document 37 Filed 01/22/19 Page 2 of 2



                                Lead Counsel
                             Daniel H. Blomberg*
                             The Becket Fund for Religious Liberty
                             1200 New Hampshire Ave. NW, Suite 700
                             Washington, DC, 20036
                             (202) 955-0095 PHONE
                             (202) 955-0090 FAX
                             ebaxter@becketlaw.org

                             Christopher C. Hagenow
                             Hagenow & Gustoff, LLP
                             600 Oakland Rd. NE
                             Cedar Rapids, IA 52402
                             (515) 868-0212 phone
                             (888) 689-1995 fax
                             chagenow@whgllp.com

                             Counsel for Plaintiff
                                   *Admitted pro hac vice
